ACCEPTED
                                                                                 03-14-00098-CV
                                                                                         3901011
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                            1/26/2015 3:13:00 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK
                            No. 03-14-00098-CV

                     In the Court of Appeals 3rd COURT   FILED IN
                                                              OF APPEALS
                                                     AUSTIN, TEXAS
                  for the Third Judicial District 1/26/2015 3:13:00 PM
                                                    JEFFREY D. KYLE
                          Austin, Texas                   Clerk


                     M ACHETE ’ S C HOP S HOP , I NC . ,
                                             Appellant,
                                    v.
          T HE T EXAS F ILM C OMMISSION ; H EATHER P AGE ,
 AS D IRECTOR OF THE T EXAS F ILM C OMMISSION ; T HE M USIC , F ILM ,
T ELEVISION , AND M ULTIMEDIA O FFICE ; O FFICE OF THE G OVERNOR ;
     AND G REG A BBOTT , AS G OVERNOR OF THE S TATE OF T EXAS ,
                                          Appellees.

              On Appeal from the 126th Judicial District Court
                           Travis County, Texas

      N OTICE OF A UTOMATIC S UBSTITUTION OF P UBLIC O FFICER


T O THE H ONORABLE T HIRD C OURT OF A PPEALS :

     Pursuant to Texas Rule of Appellate Procedure 7.2(a), Appellees give

notice that Greg Abbott succeeded Rick Perry as Governor of the State of

Texas on January 20, 2015.     Accordingly, the Appellees now should be

designated “The Texas Film Commission; Heather Page, as Director of the

Texas Film Commission; The Music, Film, Television, and Multimedia Office;

Office of the Governor; and Greg Abbott, as Governor of the State of Texas.”
                              Respectfully submitted.

K EN PAXTON                   SCOTT A. K ELLER
Attorney General of Texas     Solicitor General

CHARLES E. R OY               /s/ Rance Craft
First Assistant Attorney      R ANCE CRAFT
 General                      Assistant Solicitor General
                              State Bar No. 24035655
JAMES E. DAVIS
Deputy Attorney General for   ERIKA M. KANE
 Civil Litigation             Assistant Attorney General
                              State Bar No. 24050850

                              OFFICE OF THE ATTORNEY GENERAL
                              P.O. Box 12548 (MC 059)
                              Austin, Texas 78711-2548
                              (512) 936-2872
                              (512) 474-2697 [fax]
                              rance.craft@texasattorneygeneral.gov

                              Counsel for Appellees




                              2
                       C ERTIFICATE OF S ERVICE

     On January 26, 2015, this Notice of Automatic Substitution of Public

Officer was served by File & Serve Xpress on:

     D. Todd Smith
     S MITH L AW G ROUP , P.C.
     1250 Capital of Texas Highway South
     Three Cielo Center, Suite 601
     Austin, Texas 78746
     todd@appealsplus.com

     Lead Counsel for Appellant

                                        /s/ Rance Craft
                                        Rance Craft




                                    3